Order entered April 12, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00963-CR

                             CORNELIUS TURNER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-52355-M

                                           ORDER
       The Court GRANTS appellant’s April 11, 2016 motion to extend time to file his brief.

We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE